UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (29.9%) (a) Shares Value Basic materials (1.0%) Albemarle Corp. 17,700 $1,135,986 International Flavors & Fragrances, Inc. 17,881 1,549,925 PPG Industries, Inc. 15,300 2,790,108 Sigma-Aldrich Corp. 26,100 2,426,517 Capital goods (1.0%) Boeing Co. (The) 10,500 1,315,230 General Dynamics Corp. 24,000 2,431,440 MRC Global, Inc. (NON) 13,400 374,128 Roper Industries, Inc. 8,964 1,230,219 Stericycle, Inc. (NON) 8,200 959,892 Waste Management, Inc. 38,700 1,616,886 Communication services (0.6%) SBA Communications Corp. Class A (NON) 8,700 806,925 Verizon Communications, Inc. 90,396 4,340,816 Conglomerates (1.8%) 3M Co. 5,400 692,226 Danaher Corp. 41,400 3,079,746 General Electric Co. 44,300 1,113,259 Marubeni Corp. (Japan) 474,000 3,354,233 Mitsubishi Corp. (Japan) 176,700 3,291,182 Mitsui & Co., Ltd. (Japan) 226,900 3,075,820 Consumer cyclicals (4.8%) Aaron's, Inc. 11,400 306,546 Advance Auto Parts, Inc. 5,799 665,783 Automatic Data Processing, Inc. 41,200 3,155,920 AutoZone, Inc. (NON) 2,310 1,143,589 Bed Bath & Beyond, Inc. (NON) 14,500 925,825 Cintas Corp. 11,500 656,305 Dillards, Inc. Class A 3,600 314,280 Dollar Tree, Inc. (NON) 15,684 792,356 Equinix, Inc. 12,264 859,216 FactSet Research Systems, Inc. 9,700 1,025,969 Gartner, Inc. (NON) 17,900 1,258,907 Home Depot, Inc. (The) 50,100 3,850,185 Kimberly-Clark Corp. 33,019 3,611,288 Lowe's Cos., Inc. 19,800 916,542 Madison Square Garden Co. (The) Class A (NON) 7,200 417,816 MasterCard, Inc. Class A 55,000 4,162,400 MSC Industrial Direct Co., Inc. Class A 6,199 520,840 Omnicom Group, Inc. 17,052 1,237,634 PetSmart, Inc. 8,435 531,405 Priceline.com, Inc. (NON) 2,717 3,110,666 Scotts Miracle-Gro Co. (The) Class A 9,500 564,205 Scripps Networks Interactive Class A 6,600 478,632 Target Corp. 38,138 2,160,136 Thomson Reuters Corp. (Canada) 26,000 937,560 TJX Cos., Inc. (The) 9,600 550,656 Verisk Analytics, Inc. Class A (NON) 14,609 932,931 VF Corp. 30,300 1,771,035 Viacom, Inc. Class B 34,449 2,828,263 Consumer staples (3.8%) Altria Group, Inc. 119,500 4,208,790 Dr. Pepper Snapple Group, Inc. 41,400 1,982,232 General Mills, Inc. 23,700 1,138,074 Hershey Co. (The) 24,700 2,455,180 ITOCHU Corp. (Japan) 321,000 3,974,405 Lorillard, Inc. 53,600 2,638,192 McDonald's Corp. 38,800 3,653,796 PepsiCo, Inc. 52,200 4,194,792 Procter & Gamble Co. (The) 6,500 498,030 Starbucks Corp. 41,808 2,973,385 Sumitomo Corp. (Japan) 264,600 3,340,844 Energy (2.5%) Chevron Corp. 44,845 5,006,047 ConocoPhillips 31,900 2,071,905 Dril-Quip, Inc. (NON) 3,300 331,848 EQT Corp. 6,200 575,422 Exxon Mobil Corp. 82,302 7,584,952 Occidental Petroleum Corp. 21,400 1,873,998 Phillips 66 17,800 1,301,002 Spectra Energy Corp. 22,606 812,686 Williams Cos., Inc. (The) 22,600 915,074 Financials (4.7%) ACE, Ltd. 22,100 2,073,201 Alleghany Corp. (NON) 2,600 968,058 Allied World Assurance Co. Holdings AG 10,982 1,130,267 Aon PLC 26,100 2,100,006 Arch Capital Group, Ltd. (NON) 18,700 1,006,247 Aspen Insurance Holdings, Ltd. 14,200 552,380 Axis Capital Holdings, Ltd. 18,600 837,372 BankUnited, Inc. 31,800 988,980 Berkshire Hathaway, Inc. Class B (NON) 28,638 3,196,001 Broadridge Financial Solutions, Inc. 28,400 1,030,636 Chubb Corp. (The) 34,799 2,941,907 Everest Re Group, Ltd. 7,236 1,047,483 JPMorgan Chase & Co. 47,800 2,646,208 M&T Bank Corp. 20,200 2,252,502 PartnerRe, Ltd. 8,700 854,079 ProAssurance Corp. 22,700 1,054,642 Public Storage (R) 19,700 3,104,523 RenaissanceRe Holdings, Ltd. 13,062 1,184,854 Signature Bank (NON) 12,500 1,525,750 Simon Property Group, Inc. (R) 15,300 2,369,052 Travelers Cos., Inc. (The) 39,700 3,226,816 Validus Holdings, Ltd. 30,748 1,104,468 W.R. Berkley Corp. 29,500 1,143,420 Wells Fargo & Co. 8,000 362,720 Health care (3.6%) AbbVie, Inc. 19,500 959,985 C.R. Bard, Inc. 6,527 845,834 Cardinal Health, Inc. 19,974 1,358,631 Eli Lilly & Co. 45,299 2,446,599 Forest Laboratories, Inc. (NON) 18,800 1,246,440 Henry Schein, Inc. (NON) 7,600 873,164 Johnson & Johnson 64,900 5,741,703 Laboratory Corp. of America Holdings (NON) 8,300 745,589 McKesson Corp. 11,213 1,955,659 Mednax, Inc. (NON) 12,800 712,192 Merck & Co., Inc. 94,500 5,005,665 Patterson Cos., Inc. 15,200 607,392 Perrigo Co. PLC 6,599 1,027,200 Pfizer, Inc. 173,100 5,262,240 Stryker Corp. 9,900 768,240 Technology (4.0%) Accenture PLC Class A 14,300 1,142,284 Amdocs, Ltd. 29,800 1,289,148 Apple, Inc. 12,559 6,287,035 DST Systems, Inc. 11,000 1,001,000 Google, Inc. Class A (NON) 6,221 7,346,814 Intuit, Inc. 29,545 2,164,171 L-3 Communications Holdings, Inc. 8,741 970,863 Maxim Integrated Products, Inc. 46,800 1,416,168 MICROS Systems, Inc. (NON) 19,700 1,093,941 Microsoft Corp. 139,319 5,273,224 Oracle Corp. 62,600 2,309,940 Synopsys, Inc. (NON) 30,300 1,207,758 VeriSign, Inc. (NON) 23,000 1,351,250 Transportation (1.2%) Alaska Air Group, Inc. 8,300 656,281 Copa Holdings SA Class A (Panama) 3,997 522,408 Southwest Airlines Co. 64,727 1,356,031 Union Pacific Corp. 21,500 3,746,160 United Parcel Service, Inc. Class B 34,086 3,246,010 Utilities and power (0.9%) CMS Energy Corp. 20,800 578,032 ITC Holdings Corp. 4,000 414,000 Kinder Morgan, Inc. 23,000 782,230 PG&E Corp. 34,500 1,454,175 PPL Corp. 49,400 1,510,158 Southern Co. (The) 67,100 2,767,204 Total common stocks (cost $213,341,334) MORTGAGE-BACKED SECURITIES (14.3%) (a) Principal amount Value Agency collateralized mortgage obligations (6.7%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.537s, 2034 $163,706 $216,344 IFB Ser. 3860, Class SP, IO, 6.44s, 2040 1,035,042 164,313 IFB Ser. 3856, Class PS, IO, 6.44s, 2040 794,029 110,847 IFB Ser. 3861, Class PS, IO, 6.44s, 2037 959,894 147,209 IFB Ser. 3907, Class KS, IO, 6.39s, 2040 1,845,044 316,669 IFB Ser. 3232, Class KS, IO, 6.14s, 2036 1,017,079 120,142 IFB Ser. 4104, Class S, IO, 5.94s, 2042 609,770 136,568 IFB Ser. 3116, Class AS, IO, 5.94s, 2034 971,127 63,416 IFB Ser. 4240, Class SA, IO, 5.84s, 2043 5,578,906 1,290,847 IFB Ser. 4245, Class AS, IO, 5.84s, 2043 5,931,138 1,349,316 IFB Ser. 3964, Class SA, IO, 5.84s, 2041 5,144,938 770,146 IFB Ser. 3852, Class NT, 5.84s, 2041 2,940,639 2,905,116 IFB Ser. 311, Class S1, IO, 5.79s, 2043 6,419,093 1,436,278 IFB Ser. 308, Class S1, IO, 5.79s, 2043 3,134,303 762,263 IFB Ser. 314, Class AS, IO, 5.73s, 2043 1,811,611 399,253 Ser. 3632, Class CI, IO, 5s, 2038 200,973 18,550 Ser. 3626, Class DI, IO, 5s, 2037 50,618 1,018 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,865,182 376,394 Ser. 4116, Class MI, IO, 4s, 2042 4,058,197 838,053 Ser. 4213, Class GI, IO, 4s, 2041 1,183,950 210,861 Ser. 304, Class C53, IO, 4s, 2032 2,376,619 359,250 Ser. 304, Class C22, IO, 3 1/2s, 2042 1,576,062 363,479 Ser. 4141, Class IM, IO, 3 1/2s, 2042 1,616,674 331,417 Ser. 304, IO, 3 1/2s, 2027 1,852,007 226,871 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,363,610 169,619 Ser. 4158, Class TI, IO, 3s, 2042 5,940,171 800,973 Ser. 4165, Class TI, IO, 3s, 2042 5,058,214 702,080 Ser. 4183, Class MI, IO, 3s, 2042 2,253,917 310,364 Ser. 304, Class C45, IO, 3s, 2027 2,328,127 289,619 Ser. T-8, Class A9, IO, 0.469s, 2028 265,910 2,825 Ser. T-59, Class 1AX, IO, 0.274s, 2043 616,470 7,610 Ser. T-48, Class A2, IO, 0.212s, 2033 915,117 8,972 Ser. 3206, Class EO, PO, zero %, 2036 61,847 54,461 Ser. 3175, Class MO, PO, zero %, 2036 50,033 43,406 FRB Ser. T-54, Class 2A, IO, zero %, 2043 366,943 29 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.71s, 2035 78,147 127,491 IFB Ser. 05-45, Class DA, 23.841s, 2035 305,514 460,095 IFB Ser. 11-4, Class CS, 12.584s, 2040 1,160,144 1,372,463 IFB Ser. 12-96, Class PS, IO, 6.542s, 2041 2,600,908 529,857 IFB Ser. 10-35, Class SG, IO, 6.242s, 2040 3,021,917 608,826 IFB Ser. 12-132, Class SB, IO, 6.042s, 2042 1,501,452 250,202 IFB Ser. 13-9, Class LS, 5.992s, 2043 1,120,571 265,741 IFB Ser. 13-92, Class SA, IO, 5.792s, 2043 1,001,057 243,457 IFB Ser. 13-103, Class SK, IO, 5.762s, 2043 1,070,077 247,656 Ser. 13-101, Class SE, IO, 5.742s, 2043 1,444,947 363,260 IFB Ser. 13-128, Class CS, IO, 5.742s, 2043 1,663,104 375,030 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 1,347,281 296,537 Ser. 397, Class 2, IO, 5s, 2039 49,635 8,485 Ser. 398, Class C5, IO, 5s, 2039 266,311 40,186 Ser. 10-13, Class EI, IO, 5s, 2038 170,390 5,150 Ser. 418, Class C24, IO, 4s, 2043 2,169,565 499,678 Ser. 13-44, Class PI, IO, 4s, 2043 1,057,413 179,760 Ser. 12-124, Class UI, IO, 4s, 2042 4,507,546 884,381 Ser. 12-96, Class PI, IO, 4s, 2041 2,219,452 386,207 Ser. 406, Class 2, IO, 4s, 2041 173,446 35,296 Ser. 406, Class 1, IO, 4s, 2041 167,845 34,610 Ser. 409, Class C16, IO, 4s, 2040 716,583 143,709 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,455,804 1,012,303 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,895,759 284,933 Ser. 13-35, Class IP, IO, 3s, 2042 3,852,520 451,317 Ser. 13-23, Class PI, IO, 3s, 2041 7,132,447 770,590 Ser. 13-55, Class MI, IO, 3s, 2032 2,718,968 376,631 Ser. 03-W10, Class 1, IO, 1.115s, 2043 215,154 6,623 Ser. 98-W5, Class X, IO, 0.918s, 2028 488,803 24,135 Ser. 98-W2, Class X, IO, 0.739s, 2028 1,691,447 98,315 Ser. 03-W1, Class 2A, IO, zero %, 2042 771,457 60 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.523s, 2035 6,567,375 985,100 Ser. 10-9, Class XD, IO, 6.441s, 2040 4,734,212 839,518 IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 2,835,714 533,284 IFB Ser. 10-55, Class SG, IO, 6.343s, 2040 691,162 128,701 IFB Ser. 10-50, Class LS, IO, 6.343s, 2040 4,168,948 786,885 IFB Ser. 13-91, Class SP, IO, 6.143s, 2042 2,871,150 528,464 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 3,604,070 588,256 IFB Ser. 10-20, Class SE, IO, 6.093s, 2040 4,544,100 801,125 IFB Ser. 10-26, Class QS, IO, 6.093s, 2040 1,464,910 276,919 IFB Ser. 13-37, Class S, IO, 6.073s, 2043 892,343 155,357 IFB Ser. 13-113, Class SL, IO, 6.073s, 2042 1,065,978 188,961 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 1,399,386 246,639 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 2,101,585 349,337 IFB Ser. 13-124, Class SC, IO, 6.043s, 2041 5,161,959 871,091 IFB Ser. 10-120, Class SB, IO, 6.043s, 2035 188,348 16,130 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 1,109,379 179,298 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 3,520,619 585,905 IFB Ser. 13-102, Class AS, IO, 5.993s, 2043 1,192,631 226,598 IFB Ser. 13-99, Class SL, IO, 5.993s, 2043 2,494,474 459,657 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 2,443,145 414,089 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 4,783,492 857,919 Ser. 13-149, Class MS, IO, 5.943s, 2039 1,677,927 267,411 IFB Ser. 13-134, Class DS, IO, 5.943s, 2043 2,155,485 345,546 IFB Ser. 12-77, Class MS, IO, 5.943s, 2042 1,665,652 393,627 IFB Ser. 13-99, Class VS, IO, 5.941s, 2043 1,136,079 206,176 IFB Ser. 11-146, Class AS, IO, 5.941s, 2041 2,378,980 473,937 IFB Ser. 14-4, Class SG, IO, 5.94s, 2044 3,211,000 598,755 IFB Ser. 13-184, Class SK, IO, 5.893s, 2043 1,225,959 214,543 IFB Ser. 12-34, Class SA, IO, 5.893s, 2042 1,837,129 389,986 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 1,174,439 209,767 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 1,842,578 329,324 IFB Ser. 11-13, Class SB, IO, 5.793s, 2041 2,380,868 413,225 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 987,478 169,108 IFB Ser. 11-70, Class SN, IO, 5.741s, 2041 1,439,000 354,512 IFB Ser. 11-70, Class SH, IO, 5.731s, 2041 1,799,000 442,446 IFB Ser. 10-15, Class BS, IO, 5.623s, 2040 866,769 134,263 IFB Ser. 10-15, Class AS, IO, 5.603s, 2040 4,674,687 723,174 IFB Ser. 10-50, Class GS, IO, 5.573s, 2040 1,677,281 273,608 IFB Ser. 10-42, Class DS, IO, 5.543s, 2040 3,506,538 569,816 IFB Ser. 10-37, Class SG, IO, 5.543s, 2040 364,027 57,698 IFB Ser. 10-42, Class ES, IO, 5.523s, 2040 3,370,895 526,702 Ser. 14-2, Class IC, IO, 5s, 2044 1,137,000 270,748 Ser. 13-3, Class IT, IO, 5s, 2043 1,872,703 408,650 Ser. 11-116, Class IB, IO, 5s, 2040 2,107,054 194,022 Ser. 10-35, Class UI, IO, 5s, 2040 1,802,792 419,149 Ser. 10-20, Class UI, IO, 5s, 2040 1,312,963 264,234 Ser. 10-9, Class UI, IO, 5s, 2040 7,228,912 1,552,593 Ser. 09-121, Class UI, IO, 5s, 2039 2,817,371 624,048 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 122,671 22,314 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,155,630 234,882 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,086,254 640,486 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,544,776 347,573 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 3,982,615 846,498 Ser. 09-121, Class QI, IO, 4 1/2s, 2039 2,598,432 576,982 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 4,581,525 618,501 Ser. 13-24, Class PI, IO, 4s, 2042 1,644,280 310,309 Ser. 12-47, Class CI, IO, 4s, 2042 1,604,647 359,657 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,297,345 350,347 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 2,109,391 372,708 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,292,845 719,266 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,145,696 346,530 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,089,014 463,507 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,009,880 175,850 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,188,734 215,375 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,873,284 294,536 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,857,914 255,246 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 5,739,495 836,646 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.824s, 2027 130,176 976 Ser. 98-3, IO, 0.102s, 2027 77,976 1,145 Ser. 98-2, IO, zero %, 2027 67,287 484 Ser. 98-4, IO, zero %, 2026 103,684 2,552 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 767,319 134,281 Commercial mortgage-backed securities (5.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 142,000 148,829 Ser. 04-3, Class D, 5.412s, 2039 639,000 651,531 Ser. 06-6, Class A2, 5.309s, 2045 42,140 42,254 FRB Ser. 05-5, Class D, 5.222s, 2045 366,000 373,466 Ser. 04-4, Class B, 4.985s, 2042 563,000 572,650 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 224,289 Ser. 07-1, Class XW, IO, 0.345s, 2049 3,419,774 30,409 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.258s, 2051 1,000,000 869,900 Ser. 04-4, Class XC, IO, 0.812s, 2042 3,217,380 8,220 Ser. 02-PB2, Class XC, IO, 0.627s, 2035 1,452,178 735 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 328,000 323,900 FRB Ser. 06-PW11, Class AJ, 5.439s, 2039 596,000 613,135 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 352,800 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 205,196 Ser. 05-PWR9, Class AJ, 4.985s, 2042 123,000 125,251 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 2,473,000 2,499,214 FRB Ser. 06-PW11, Class C, 5.439s, 2039 200,000 196,960 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.781s, 2049 703,000 683,386 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,156,000 1,068,028 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.118s, 2044 250,000 242,500 COMM Mortgage Trust FRB Ser. 07-C9, Class C, 5.8s, 2049 225,000 217,125 FRB Ser. 07-C9, Class D, 5.8s, 2049 300,000 284,250 Ser. 07-C9, Class AJ, 5.65s, 2049 617,000 647,048 COMM Mortgage Trust 144A FRB Ser. 13-LC13, Class D, 5.049s, 2046 363,000 338,052 FRB Ser. 13-CR6, Class D, 4.176s, 2046 160,000 138,975 FRB Ser. 13-CR8, Class D, 3.971s, 2046 400,000 338,445 FRB Ser. 07-C9, Class AJFL, 0.847s, 2049 540,000 485,676 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 652,000 642,872 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 514,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 487,486 536,234 Ser. 03-C3, Class AX, IO, 1.496s, 2038 310,794 3 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 478,419 478,624 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 711,000 722,000 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 474,205 479,539 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 295,487 295,487 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 938,268 FRB Ser. 05-C4, Class AJ, 5.311s, 2045 468,000 454,568 FRB Ser. 06-C1, Class AJ, 5.281s, 2044 1,432,000 1,396,630 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 809,018 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 231,458 FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 190,177 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.717s, 2038 232,000 234,610 Ser. 05-GG4, Class B, 4.841s, 2039 396,000 398,455 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 700,000 691,740 FRB Ser. GC10, Class D, 4.415s, 2046 491,000 433,111 Ser. 06-GG8, Class X, IO, 0.579s, 2039 39,877,645 721,785 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 588,000 504,537 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 04-CB8, Class F, 4.785s, 2039 500,000 445,450 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 888,000 919,524 FRB Ser. 06-LDP7, Class B, 5.873s, 2045 556,000 492,281 Ser. 06-LDP6, Class AJ, 5.565s, 2043 750,000 768,000 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 274,000 272,685 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 183,481 Ser. 04-C3, Class B, 4.961s, 2042 427,000 456,847 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 829,600 FRB Ser. 13-LC11, Class D, 4.242s, 2046 250,000 219,120 FRB Ser. 13-C10, Class D, 4.16s, 2047 235,000 206,312 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 298,000 292,223 FRB Ser. 07-CB20, Class C, 6.171s, 2051 501,000 469,146 FRB Ser. 01-C1, Class H, 5.626s, 2035 553,547 558,418 FRB Ser. 11-C3, Class E, 5.541s, 2046 203,000 211,078 FRB Ser. 12-C6, Class F, 5.202s, 2045 334,000 303,565 FRB Ser. 12-LC9, Class E, 4.427s, 2047 275,000 248,069 FRB Ser. 13-C13, Class D, 4.056s, 2046 689,000 590,408 FRB Ser. 13-C13, Class E, 3.986s, 2046 494,000 376,091 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.547s, 2040 135,070 134,217 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class AJ, 5.484s, 2040 292,000 298,862 FRB Ser. 06-C6, Class C, 5.482s, 2039 324,000 314,280 Ser. 05-C7, Class C, 5.35s, 2040 474,000 488,599 FRB Ser. 05-C2, Class C, 5.224s, 2040 1,050,000 1,024,065 Ser. 07-C2, Class XW, IO, 0.538s, 2040 2,128,143 35,125 Ser. 07-C1, Class XW, IO, 0.418s, 2040 15,174,485 241,274 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 282,000 304,278 FRB Ser. 05-CKI1, Class B, 5.282s, 2037 476,000 498,800 FRB Ser. 05-CIP1, Class C, 5.218s, 2038 351,000 322,920 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 251,400 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 15,824,389 98,681 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 166,000 163,460 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 401,000 381,953 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 751,000 658,101 FRB Ser. 13-C11, Class E, 4.419s, 2046 600,000 475,740 Ser. 13-C8, Class D, 4.172s, 2048 389,000 337,030 Ser. 13-C10, Class D, 4.083s, 2046 200,000 171,670 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 242,000 217,364 FRB Ser. 06-HQ8, Class C, 5.497s, 2044 950,000 912,000 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 (F) 425,077 425,971 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 (F) 372,000 336,898 Ser. 13-C6, Class D, 4.354s, 2046 520,000 450,216 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6s, 2045 216,000 218,203 Ser. 06-C24, Class AJ, 5.658s, 2045 549,000 544,114 Ser. 2004-C12, Class F, 5.312s, 2041 868,000 870,022 Ser. 06-C29, IO, 0.4s, 2048 38,357,599 415,796 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 767,000 769,531 Ser. 07-C31, IO, 0.218s, 2047 58,891,588 349,669 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 (F) 839,000 738,531 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 831,000 818,852 FRB Ser. 12-C6, Class E, 5s, 2045 412,000 356,586 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 460,000 407,017 FRB Ser. 13-C15, Class D, 4.486s, 2046 398,000 351,608 FRB Ser. 12-C10, Class D, 4.46s, 2045 622,000 562,309 FRB Ser. 13-C12, Class D, 4.357s, 2048 500,000 448,585 FRB Ser. 13-C11, Class D, 4.184s, 2045 373,000 328,007 FRB Ser. 13-C14, Class D, 4.002s, 2046 400,000 340,832 Residential mortgage-backed securities (non-agency) (1.9%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 321,231 273,046 FRB Ser. 06-G, Class 2A5, 0.437s, 2036 1,160,611 998,126 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 266,341 148,112 Ser. 12-RR10, Class 8A2, 4s, 2036 532,729 528,094 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 220,000 193,490 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.923s, 2037 140,236 86,035 FRB Ser. 13-RR2, Class 3A2, 7.555s, 2036 390,000 361,725 Countrywide Alternative Loan Trust Ser. 06-5T2, Class A7, 6s, 2036 701,824 574,125 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.467s, 2035 256,967 221,788 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.278s, 2036 672,689 514,607 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.616s, 2036 1,134,304 907,443 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.988s, 2046 1,772,637 1,227,551 FRB Ser. 07-QH2, Class A1, 0.298s, 2037 2,000,773 1,550,599 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.208s, 2046 1,580,017 1,382,041 FRB Ser. 06-AR3, Class A1B, 1.138s, 2046 447,157 363,539 FRB Ser. 06-AR4, Class 1A1B, 1.078s, 2046 321,767 267,067 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 558,515 511,041 FRB Ser. 05-AR11, Class A1C3, 0.668s, 2045 2,541,850 2,173,282 FRB Ser. 05-AR13, Class A1C3, 0.648s, 2045 1,816,924 1,560,737 FRB Ser. 05-AR13, Class A1B3, 0.518s, 2045 225,755 198,665 FRB Ser. 05-AR15, Class A1B3, 0.498s, 2045 510,502 425,289 FRB Ser. 12-RR2, Class 1A2, 0.356s, 2047 625,000 438,579 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 4.994s, 2036 953,503 926,686 Total mortgage-backed securities (cost $109,458,045) SENIOR LOANS (11.0%) (a) (c) Principal amount Value Basic materials (1.1%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $491,325 $494,396 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 254,925 256,518 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 1,000,000 1,006,250 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,500,000 1,524,375 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 829,521 838,594 Ineos US Finance, LLC bank term loan FRN 4s, 2018 993,717 998,508 MacDermid, Inc. bank term loan FRN 4s, 2020 995,000 1,001,219 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 457,075 457,075 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 835,000 851,700 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,492,500 1,508,668 Capital goods (0.7%) Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 500,000 500,000 Dayco Products, LLC bank term loan FRN Ser. B, 5 1/4s, 2020 1,000,000 1,007,500 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 713,213 711,916 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 746,250 747,494 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 594,000 600,590 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 487,537 489,366 SRAM Corp. bank term loan FRN 4s, 2020 1,203,912 1,207,924 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 497,487 500,597 Communication services (1.1%) Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 1,568,014 1,566,895 Asurion, LLC bank term loan FRN Ser. B2, 3 1/2s, 2020 995,000 981,474 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,492,500 1,494,098 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 4 1/4s, 2019 (Bermuda) 1,419,814 1,429,043 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 1,007,750 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 180,830 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,503,188 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 985,003 990,104 Consumer cyclicals (3.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,629,375 1,641,304 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 845,750 858,436 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 208,507 210,136 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 899,033 863,634 Chrylser Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 330,788 332,147 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 975,000 985,766 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 794,306 798,476 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 203,194 204,261 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 612,500 623,984 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 (U) 262,500 267,422 Hudson's Bay Co. bank term loan FRN 4 3/4s, 2020 (Canada) 1,500,000 1,520,409 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 681,778 683,482 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 642,791 644,799 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 990,000 990,000 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,240,625 1,245,666 Motor City Casino bank term loan FRN Ser. B, 5s, 2017 822,907 831,136 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 1,276,800 1,291,511 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 83,373 83,721 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 1,426,818 1,433,489 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 970,000 976,063 Realogy Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 1,488,750 1,498,055 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 987,500 989,043 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,237,500 1,244,461 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,240,625 1,252,101 Travelport, LLC bank term loan FRN 6 1/4s, 2019 920,375 940,221 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 1,600,000 1,597,333 Warner Music Group Corp. bank term loan FRN 3 3/4s, 2020 997,500 999,994 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,440,000 1,443,600 Consumer staples (0.9%) Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2020 960,000 960,600 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,263,650 1,275,562 Landry's, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,443,555 1,456,186 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,260,156 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,016,250 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 452,143 454,121 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 995,000 1,004,328 Energy (0.8%) EXCO Resources, Inc. bank term loan FRN Ser. B, 5s, 2019 1,243,750 1,243,750 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,500,000 1,538,304 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 415,520 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 6 1/4s, 2017 (Cayman Islands) 1,234,875 1,240,278 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 900,000 894,375 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 700,000 710,500 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 630,408 635,023 Financials (0.9%) Compass Investors, Inc. bank term loan FRN Ser. B, 5s, 2019 1,485,028 1,492,453 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 613,102 615,248 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 867,358 893,108 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 500,000 497,768 Nuveen Investments, Inc. bank term loan FRN 4.168s, 2017 1,000,000 997,625 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 450,864 454,175 Springleaf Financial Funding Co. bank term loan FRN Ser. B2, 4 3/4s, 2019 920,000 930,350 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,470,179 1,479,981 Health care (1.0%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 990,000 994,950 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,380,000 1,394,047 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 481,029 483,205 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 977,973 985,308 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,338,091 1,348,355 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 370,322 372,096 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 627,264 630,396 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 4s, 2018 1,430,000 1,432,217 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 595,500 601,083 Technology (0.8%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 4 1/2s, 2019 1,250,000 1,261,329 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,500,000 1,492,500 First Data Corp. bank term loan FRN 4.17s, 2018 1,500,000 1,503,188 Infor US, Inc. bank term loan FRN Ser. B5, 5 1/4s, 2020 898,232 900,338 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 953,791 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 1,125,000 1,105,313 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,492,500 1,497,475 Utilities and power (0.2%) Energy Transfer Equity LP bank term loan FRN 3 3/4s, 2019 715,000 715,089 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 920,555 639,292 Total senior loans (cost $89,195,871) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, February 1, 2044 $4,000,000 $4,341,875 4s, TBA, February 1, 2044 4,000,000 4,242,812 U.S. Government Agency Mortgage Obligations (5.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 1,371,594 1,423,832 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, February 1, 2044 3,000,000 3,303,281 4 1/2s, TBA, February 1, 2044 7,000,000 7,509,688 4s, TBA, February 1, 2044 20,000,000 20,951,562 3 1/2s, TBA, February 1, 2044 7,000,000 7,102,266 3s, TBA, February 1, 2044 8,000,000 7,779,375 Total U.S. government and agency mortgage obligations (cost $55,792,314) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1 3/4s, May 31, 2016 (i) $484,000 $499,933 2 1/8s, August 15, 2021 (i) 126,000 125,957 1s, May 31, 2018 (i) 105,000 103,934 1 7/8s, September 30, 2017 (i) 88,000 91,265 Total U.S. treasury Obligations (cost $821,089) CORPORATE BONDS AND NOTES (4.3%) (a) Principal amount Value Basic materials (0.3%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $368,800 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 368,663 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.989s, 2018 (Mexico) 1,500,000 1,564,026 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 438,055 Capital goods (0.1%) KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 213,182 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 220,000 313,775 Communication services (1.1%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) $339,000 339,763 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 832,650 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,530,000 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 743,750 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 519,375 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 1,250,000 1,443,750 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 286,863 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 189,529 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 185,000 268,874 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $560,000 616,151 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 530,000 893,048 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,110,000 1,237,650 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 335,000 350,913 Consumer cyclicals (0.2%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 530,000 539,275 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 550,000 552,750 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 303,137 416,200 Owens Corning company guaranty sr. unsec. notes 9s, 2019 $36,000 44,595 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,500 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 72,703 76,883 Consumer staples (0.2%) Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 294,775 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 895,000 874,863 Energy (0.6%) Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 506,455 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 105,250 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 73,125 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,172,929 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,145,000 Financials (0.8%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 958,500 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 980,000 1,065,750 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 96,750 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 530,000 617,450 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,065,988 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 457,706 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 257,813 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 526,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,736,000 Health care (0.7%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,000,000 2,112,500 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 591,093 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 259,088 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 672,525 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,348,500 Service Corp. International/US sr. notes 7s, 2017 170,000 191,675 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 734,825 Utilities and power (0.3%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 246,750 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,205,775 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 254,437 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 175,000 228,362 Total corporate bonds and notes (cost $33,379,505) COMMODITY LINKED NOTES (3.1%) (a)(CLN) Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light-Energy Index Excess Return multiplied by 3) (Jersey) $11,036,000 $11,465,035 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 14,312,000 13,634,409 Total commodity Linked Notes (cost $25,348,000) PURCHASED OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jan-15/$162.00 $218,195 $1,513,132 SPDR S&P rust (Put) Dec-14/158.00 167,574 922,830 SPDR S&P rust (Put) Nov-14/155.00 229,254 996,267 SPDR S&P rust (Put) Oct-14/152.00 230,674 767,256 SPDR S&P rust (Put) Sep-14/150.00 202,339 542,135 SPDR S&P rust (Put) Aug-14/145.00 222,402 366,963 Total purchased options outstanding (cost $6,384,690) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.4%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $258,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,091,563 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 690,950 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 248,400 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 179,400 Total foreign government and agency bonds and notes (cost $3,774,740) SHORT-TERM INVESTMENTS (36.4%) (a) Principal amount/shares Value Federal Home Loan Bank discount commercial paper with an effective yield of 0.09%, April 2, 2014 $15,000,000 $14,999,040 Federal Home Loan Bank discount commercial paper with an effective yield of 0.07%, February 14, 2014 13,000,000 12,999,671 Federal Home Loan Mortgage Corp. discount commercial paper with an effective yield of 0.09%, April 28, 2014 10,000,000 9,999,070 Federal National Mortgage Association discount commercial paper with an effective yield of 0.10%, April 21, 2014 14,000,000 13,998,796 Federal National Mortgage Association discount commercial paper with an effective yield of 0.09%, April 9, 2014 11,000,000 10,999,208 Federal National Mortgage Association discount commercial paper with an effective yield of 0.09%, March 19, 2014 23,947,000 23,944,093 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 (SEG)(SEGCCS) 29,000,000 28,989,995 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 (SEG) (SEGSF)(SEGCCS) 14,000,000 13,991,740 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 13,000,000 12,996,451 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 20,000,000 19,999,040 U.S. Treasury Bills with an effective yield of 0.10%, February 6, 2014 16,500,000 16,499,771 U.S. Treasury Bills with an effective yield of 0.09%, June 5, 2014 24,000,000 23,997,144 Putnam Short Term Investment Fund 0.07% (AFF) 88,667,460 88,667,460 SSgA Prime Money Market Fund zero % (P) 6,170,000 6,170,000 Total short-term investments (cost $298,217,287) TOTAL INVESTMENTS Total investments (cost $835,712,875) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $122,848,243) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Chilean Peso Sell 4/16/14 $480,877 $487,596 $6,719 Euro Buy 3/19/14 807,883 819,851 (11,968) Japanese Yen Sell 2/19/14 1,486,592 1,544,427 57,835 Singapore Dollar Sell 2/19/14 295,596 305,701 10,105 Swiss Franc Sell 3/19/14 861,277 862,122 845 Barclays Bank PLC Australian Dollar Sell 4/16/14 813,068 809,849 (3,219) British Pound Buy 3/19/14 116,022 108,709 7,313 Canadian Dollar Sell 4/16/14 789,412 822,133 32,721 Euro Buy 3/19/14 2,010,131 2,022,126 (11,995) Japanese Yen Sell 2/19/14 2,904,314 3,049,379 145,065 Mexican Peso Buy 4/16/14 498,603 507,748 (9,145) Norwegian Krone Buy 3/19/14 4,851 5,999 (1,148) Polish Zloty Buy 3/19/14 433,239 439,163 (5,924) Polish Zloty Sell 3/19/14 433,239 443,518 10,279 Singapore Dollar Sell 2/19/14 8,067 17,025 8,958 Swiss Franc Sell 3/19/14 1,716,154 1,727,783 11,629 Turkish Lira Sell 3/19/14 484,066 459,192 (24,874) Citibank, N.A. Brazilian Real Buy 4/2/14 488,860 489,679 (819) British Pound Buy 3/19/14 22,350 22,236 114 Chilean Peso Sell 4/16/14 961,757 965,175 3,418 Euro Buy 3/19/14 1,619,542 1,634,124 (14,582) Japanese Yen Sell 2/19/14 423,047 440,565 17,518 New Taiwan Dollar Buy 2/19/14 1,517,760 1,563,577 (45,817) New Taiwan Dollar Sell 2/19/14 1,517,760 1,568,466 50,706 Swiss Franc Sell 3/19/14 1,690,114 1,694,665 4,551 Credit Suisse International Australian Dollar Sell 4/16/14 812,720 814,316 1,596 British Pound Buy 3/19/14 9,860 14,570 (4,710) Canadian Dollar Sell 4/16/14 781,703 804,859 23,156 Euro Buy 3/19/14 833,778 839,886 (6,108) Indian Rupee Buy 2/19/14 490,914 492,842 (1,928) Indian Rupee Sell 2/19/14 490,914 498,266 7,352 Indian Rupee Buy 5/21/14 1,435,871 1,436,012 (141) Japanese Yen Sell 2/19/14 1,617,558 1,629,588 12,030 Mexican Peso Buy 4/16/14 406,313 413,665 (7,352) Mexican Peso Sell 4/16/14 406,313 405,669 (644) New Zealand Dollar Sell 4/16/14 792,982 809,138 16,156 Norwegian Krone Buy 3/19/14 814,825 837,123 (22,298) Norwegian Krone Sell 3/19/14 814,825 828,811 13,986 Singapore Dollar Sell 2/19/14 414,257 433,396 19,139 South African Rand Sell 4/16/14 490,600 484,001 (6,599) South Korean Won Buy 2/19/14 2,252,786 2,252,656 130 South Korean Won Sell 2/19/14 2,252,786 2,249,921 (2,865) Swedish Krona Sell 3/19/14 823,543 817,664 (5,879) Swiss Franc Sell 3/19/14 881,027 884,509 3,482 Deutsche Bank AG Australian Dollar Sell 4/16/14 508,135 518,888 10,753 Canadian Dollar Sell 4/16/14 1,592,089 1,636,984 44,895 Euro Buy 3/19/14 767,016 770,949 (3,933) Japanese Yen Sell 2/19/14 2,174,909 2,241,299 66,390 Polish Zloty Buy 3/19/14 413,911 419,547 (5,636) Polish Zloty Sell 3/19/14 413,911 423,506 9,595 Swiss Franc Sell 3/19/14 2,528,773 2,543,842 15,069 Goldman Sachs International British Pound Buy 3/19/14 831,710 827,387 4,323 British Pound Sell 3/19/14 831,710 825,368 (6,342) Canadian Dollar Sell 4/16/14 813,523 848,851 35,328 Euro Buy 3/19/14 830,676 829,130 1,546 Japanese Yen Sell 2/19/14 1,700,129 1,774,298 74,169 HSBC Bank USA, National Association Canadian Dollar Sell 4/16/14 424,599 442,669 18,070 Euro Buy 3/19/14 813,413 829,351 (15,938) Euro Sell 3/19/14 813,413 825,707 12,294 Japanese Yen Sell 2/19/14 2,539,046 2,583,906 44,860 New Taiwan Dollar Buy 2/19/14 1,517,760 1,563,221 (45,461) New Taiwan Dollar Sell 2/19/14 1,517,760 1,567,765 50,005 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 573,111 565,596 (7,515) British Pound Buy 3/19/14 1,657,503 1,653,442 4,061 British Pound Sell 3/19/14 1,657,503 1,645,544 (11,959) Canadian Dollar Sell 4/16/14 791,114 814,715 23,601 Euro Buy 3/19/14 2,215,271 2,222,089 (6,818) Japanese Yen Sell 2/19/14 338,064 387,690 49,626 Mexican Peso Buy 4/16/14 361,276 368,791 (7,515) New Taiwan Dollar Buy 2/19/14 2,653,431 2,727,355 (73,924) New Taiwan Dollar Sell 2/19/14 2,653,431 2,744,701 91,270 New Zealand Dollar Sell 4/16/14 792,982 809,155 16,173 Norwegian Krone Buy 3/19/14 122,213 125,574 (3,361) Singapore Dollar Sell 2/19/14 136,519 174,516 37,997 South Korean Won Buy 2/19/14 2,666,252 2,666,217 35 South Korean Won Sell 2/19/14 2,666,252 2,655,505 (10,747) Swiss Franc Sell 3/19/14 824,976 838,371 13,395 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 4/16/14 793,624 820,577 26,953 Euro Buy 3/19/14 809,232 823,746 (14,514) Euro Sell 3/19/14 809,232 816,678 7,446 Japanese Yen Sell 2/19/14 1,309,064 1,310,544 1,480 Mexican Peso Buy 4/16/14 772,914 787,701 (14,787) State Street Bank and Trust Co. Brazilian Real Buy 4/2/14 488,901 487,826 1,075 British Pound Buy 3/19/14 828,751 825,474 3,277 British Pound Sell 3/19/14 826,779 826,720 (59) Canadian Dollar Sell 4/16/14 784,302 818,361 34,059 Euro Buy 3/19/14 2,105,350 2,099,022 6,328 Japanese Yen Sell 2/19/14 3,822,756 3,972,460 149,704 Mexican Peso Buy 4/16/14 613,385 624,505 (11,120) New Taiwan Dollar Buy 2/19/14 2,653,431 2,729,017 (75,586) New Taiwan Dollar Sell 2/19/14 2,653,431 2,741,143 87,712 Norwegian Krone Buy 3/19/14 16,812 17,302 (490) Polish Zloty Buy 3/19/14 794,193 806,550 (12,357) Polish Zloty Sell 3/19/14 794,193 812,483 18,290 Singapore Dollar Sell 2/19/14 745,724 771,096 25,372 South Korean Won Buy 2/19/14 3,103,320 3,108,091 (4,771) South Korean Won Sell 2/19/14 3,103,320 3,085,176 (18,144) Swiss Franc Sell 3/19/14 468,814 469,218 404 UBS AG Australian Dollar Sell 4/16/14 814,549 815,177 628 British Pound Buy 3/19/14 668,852 683,020 (14,168) Canadian Dollar Sell 4/16/14 797,389 827,495 30,106 Euro Buy 3/19/14 115,585 116,173 (588) Japanese Yen Sell 2/19/14 1,742,363 1,826,450 84,087 Mexican Peso Buy 4/16/14 406,313 412,832 (6,519) Mexican Peso Sell 4/16/14 406,313 405,772 (541) Norwegian Krone Buy 3/19/14 589,580 605,452 (15,872) Singapore Dollar Sell 2/19/14 76,601 99,984 23,383 South African Rand Sell 4/16/14 490,600 487,115 (3,485) Swedish Krona Sell 3/19/14 770,493 772,769 2,276 Swiss Franc Sell 3/19/14 984,521 985,183 662 WestPac Banking Corp. Canadian Dollar Sell 4/16/14 1,445,447 1,508,132 62,685 Euro Buy 3/19/14 1,635,862 1,650,404 (14,542) Japanese Yen Sell 2/19/14 1,214,873 1,268,966 54,093 Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Short) 347 $40,948,337 Mar-14 $(222,933) DAX Index (Short) 5 1,571,825 Mar-14 72,307 Euro-CAC 40 Index (Short) 28 1,573,609 Feb-14 62,593 FTSE 100 Index (Short) 188 19,960,185 Mar-14 (91,480) IBEX 35 Index (Long) 58 7,775,679 Feb-14 (349,104) Japanese Government Bond 10 yr (Long) 1 1,416,659 Mar-14 5,770 Japanese Government Bond 10 yr Mini (Short) 9 1,275,257 Mar-14 (5,937) S&P 500 Index E-Mini (Long) 59 5,240,970 Mar-14 1,863 S&P Mid Cap 400 Index E-Mini (Long) 185 24,240,550 Mar-14 524,473 S&P/TSX 60 Index (Short) 11 1,548,840 Mar-14 33,003 SPI 200 Index (Short) 14 1,575,314 Mar-14 39,056 U.S. Treasury Note 5 yr (Short) 60 7,237,500 Mar-14 13,011 U.S. Treasury Note 10 yr (Long) 11 1,383,250 Mar-14 8,370 U.S. Treasury Note 10 yr (Short) 197 24,772,750 Mar-14 (49,625) Total WRITTEN OPTIONS OUTSTANDING at 1/31/14 (premiums $559,418) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Feb-14/$185.00 $420,993 $210,497 SPDR S&P rust (Call) Feb-14/184.00 106,511 76,688 SPDR S&P rust (Call) Feb-14/185.00 105,276 28,511 SPDR S&P rust (Call) Feb-14/189.00 445,621 21,782 SPDR S&P rust (Call) Feb-14/188.00 114,583 4,245 SPDR S&P rust (Call) Feb-14/188.00 87,802 425 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.60 $11,801,500 $(1,180) (2.84)/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.84 11,801,500 (15,224) 3.04/3 month USD-LIBOR-BBA/Mar-24 (Written) Mar-14/3.04 11,801,500 2,242 (2.60)/3 month USD-LIBOR-BBA/Jan-25 (Written) Jan-15/2.60 11,801,500 (6,609) Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $7,298,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $7,000,000 2/13/14 $7,333,047 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 1,086,000 $— 8/15/31 3.6% 6 month GBP-LIBOR-BBA $(131,329) Goldman Sachs International GBP 1,086,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (334) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $70,301,700 (E) $785,474 3/19/19 3 month USD-LIBOR-BBA 2.00% $(243,741) 173,219,300 (E) 814,108 3/19/16 3 month USD-LIBOR-BBA 0.75% 8,635 6,435,900 (E) 81,802 3/19/44 3 month USD-LIBOR-BBA 3.75% 227,061 22,659,800 (E) 384,393 3/19/24 3 month USD-LIBOR-BBA 3.25% (428,640) Total $2,065,777 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,015,875 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(6,925) 593,111 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,043) 2,788,151 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 16,963 1,292,113 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,861) 7,300,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (125,348) baskets 688,494 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 1,130,601 baskets 171,302 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks (658,041) baskets 442,132 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks (1,288,883) units 17,974 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (205,565) units 4,548 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 739,241 units 11,594 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 1,401,410 Barclays Bank PLC $356,895 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,967 405,527 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,638) 1,993,246 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,064) 1,649,550 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,089 1,468,409 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,320 18,353,035 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (125,110) 5,112,069 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,812) 481,920 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,731 585,354 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 6,761 481,920 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,731 441,100 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,023) 4,459,465 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,517) 4,834,135 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27,391 1,443,691 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 16,675 168,859 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (993) 54,008 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (86) 296,862 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,682 2,409,598 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,653 5,046,465 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,481) 3,425,127 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 39,561 1,882,224 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,504) 4,268,650 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 37,745 1,852,338 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,627) 3,728,594 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 32,970 366,939 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,022 796,399 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 7,042 11,613,780 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 65,807 2,836,097 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,070 312,701 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,723 1,014,438 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,590 735,551 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,053 5,138,483 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,945) 1,874,119 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,579) 1,299,099 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,904 779,967 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,163) 390,037 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,582) 390,037 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,582) 782,672 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,174) 2,032,654 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (8,243) 782,672 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,174) 1,049,747 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,844) 665,850 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,170) 894,835 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,421) 1,562,639 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,337) 7,340,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (114,409) 2,641,401 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,942 24,266 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (123) 1,218,023 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,150) units 81,424 — 10/29/14 (0.15%) Barclay's EX-US QMA USD Excess Return Index (20,099) units 246,776 — 10/29/14 (0.10%) Barclay's QMA US Excess Return Index 285,344 Citibank, N.A. $1,172,992 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,646 573,484 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,250 1,420,030 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,680 1,787,299 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,874 baskets 300 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks (698,493) baskets 246,494 — 1/6/15 3 month USD-LIBOR-BBA less 0.65% A basket (CGPUTS23) of common stocks 553,934 shares 120,889 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (144,088) shares 135,593 — 1/30/15 1 month USD-LIBOR less 0.55% Apollo Global Management, LLC (48,298) units 6,571 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 315,245 units 3,005 (98,466) 1/23/15 3 month USD-LIBOR-BBA minus 3.00% MSCI Daily TR Net Emerging Markets Indonesia USD (104,429) Credit Suisse International $963,839 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,461 2,615,318 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,828 3,113,474 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,224 576,410 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,929 7,310,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (114,665) 142,792 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 869 1,608,263 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 9,785 2,078,996 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,648 1,634,318 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,871) 1,632,744 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,909 1,310,339 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,940 3,411,908 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (11,638) Deutsche Bank AG 1,130,689 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,578 28,517,000 — 1/24/24 (2.545%) USA Non Revised Consumer Price Index- Urban (CPI-U) (138,821) EUR 14,324 — 1/21/15 (3 month EUR-EURIBOR-REUTERS minus 0.16%) STOXX 600 Banks Supersector Return Index EUR (375,603) units 8,484 — 1/26/15 3 month USD-LIBOR-BBA minus 0.20% MSCI Daily TR Net Emerging Markets Brazil USD 68,447 units 17,641 — 1/26/15 3 month USD-LIBOR-BBA minus 0.30% MSCI Daily TR Net Emerging Markets Turkey USD (25,825) units 7,734 — 1/26/15 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily TR Net Emerging Markets South Africa USD 137,496 Goldman Sachs International $1,371,780 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,179) 1,058,362 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,681) 3,540,805 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,213) 1,863,434 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,960) 1,273,232 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,214 1,005,825 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,543) 1,005,825 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,543) 1,209,145 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,356) 659,375 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,012) 1,552,379 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,838) 583,135 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,944) 1,130,689 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (6,578) 1,236,655 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,524) 2,740 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16) 1,373,212 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,185) 2,126,495 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,737) 99,748 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (504) 265,959 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,343) 55,726 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (89) 1,503,417 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,388) 2,413,624 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,701) 1,559,354 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,144) 2,565,672 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,951) 2,370,256 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,420) 1,292,113 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,861) 7,300,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (121,735) 1,706,477 (3,733) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (11,216) JPMorgan Chase Bank N.A. 935,712 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,775) 1,741,012 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,592) UBS AG baskets 488,285 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.90%) A basket (UBSEMBSK) of common stocks (2,055,285) shares 314,065 — 7/18/14 1 month USD-LIBOR-BBA minus 0.45% Vanguard Index Funds - MSCI Emerging Markets ETF 517,406 units 92,374 — 5/19/14 3 month USD-LIBOR-BBA plus 0.20% MSCI Emerging Markets TR Net USD 3,307,507 units 20,545 — 5/19/14 3 month USD-LIBOR-BBA plus 0.10% MSCI Emerging Markets TR Net USD 734,137 Total $(102,199) OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $4,580 $67,000 5/11/63 300 bp $2,770 CMBX NA BBB- Index BBB-/P 8,798 146,000 5/11/63 300 bp 4,854 CMBX NA BBB- Index BBB-/P 18,088 293,000 5/11/63 300 bp 10,172 CMBX NA BBB- Index BBB-/P 17,271 303,000 5/11/63 300 bp 9,085 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 26,163 236,000 5/11/63 300 bp 19,787 Credit Suisse International CMBX NA BBB- Index BBB-/P 450 58,000 5/11/63 300 bp (1,117) CMBX NA BBB- Index BBB-/P 15,760 198,000 5/11/63 300 bp 10,411 CMBX NA BBB- Index BBB-/P 28,021 248,000 5/11/63 300 bp 21,321 CMBX NA BBB- Index BBB-/P 2,949 254,000 5/11/63 300 bp (3,913) CMBX NA BBB- Index BBB-/P 20,426 256,000 5/11/63 300 bp 13,510 CMBX NA BBB- Index BBB-/P 19,821 256,000 5/11/63 300 bp 12,905 CMBX NA BBB- Index BBB-/P 16,841 256,000 5/11/63 300 bp 9,924 CMBX NA BBB- Index BBB-/P 7,820 257,000 5/11/63 300 bp 877 CMBX NA BBB- Index BBB-/P 4,546 258,000 5/11/63 300 bp (2,425) CMBX NA BBB- Index BBB-/P 4,148 270,000 5/11/63 300 bp (3,146) CMBX NA BBB- Index BBB-/P 21,635 297,000 5/11/63 300 bp 13,611 CMBX NA BBB- Index BBB-/P 32,878 429,000 5/11/63 300 bp 21,286 CMBX NA BBB- Index BBB-/P 21,503 524,000 5/11/63 300 bp 7,346 CMBX NA BBB- Index BBB-/P 8,327 174,000 5/11/63 300 bp 3,627 CMBX NA BBB- Index BBB-/P 9,461 219,000 5/11/63 300 bp 3,545 CMBX NA BBB- Index — (14,067) 249,000 1/17/47 (300 bp) 931 CMBX NA BBB- Index — (15,152) 249,000 1/17/47 (300 bp) (154) CMBX NA BBB- Index — (15,152) 249,000 1/17/47 (300 bp) (154) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 Index B+/P $(1,049,316) $18,750,000 12/20/18 500 bp $269,714 NA HY Series 21 Index B+/P (434,296) 7,720,000 12/20/18 500 bp 108,792 NA HY Series 21 Index B+/P (613,830) 11,030,000 12/20/18 500 bp 162,110 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations bp Basis points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $819,028,726. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $836,148,142, resulting in gross unrealized appreciation and depreciation of $47,719,825 and $7,510,627, respectively, or net unrealized appreciation of $40,209,198. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $90,902,755 $72,011,969 $74,247,264 $16,369 $88,667,460 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $262,500, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Golden Nugget, Inc. $262,500 Totals At the close of the reporting period, the fund maintained liquid assets totaling $166,480,742 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,941,227 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $232,567 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $268,839. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $7,902,536 $— $— Capital goods 7,927,795 — — Communication services 5,147,741 — — Conglomerates 14,606,466 — — Consumer cyclicals 39,686,890 — — Consumer staples 31,057,720 — — Energy 20,472,934 — — Financials 38,701,572 — — Health care 29,556,533 — — Technology 32,853,596 — — Transportation 9,526,890 — — Utilities and power 7,505,799 — — Total common stocks — — Commodity linked notes — 25,099,444 — Corporate bonds and notes — 35,172,154 — Foreign government and agency bonds and notes — 3,468,688 — Mortgage-backed securities — 116,752,385 — Purchased options outstanding — 5,108,583 — Senior loans — 90,082,355 — U.S. Government and agency mortgage obligations — 56,654,691 — U.S. Treasury obligations — 821,089 — Short-term investments 94,837,460 203,414,019 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,113,571 $— Futures contracts 41,367 — — Written options outstanding — (342,148) — Forward premium swap option contracts — (20,771) — TBA sale commitments — (7,333,047) — Interest rate swap contracts — (2,634,125) — Total return swap contracts — 3,012,634 — Credit default contracts — 2,547,996 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $2,683,052 $135,056 Foreign exchange contracts 1,708,278 594,707 Equity contracts 15,032,646 6,308,875 Interest rate contracts 635,879 4,194,110 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Purchased swap option contracts (contract amount) Written equity option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Centrally cleared credit defult rate swap contracts (notional) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
